DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 5, 8-9, 12-16, 18-21, 23, 26-27, 29-30 are currently pending. 
Status of Claims
As indicated in the Office Action of 04/08/2021, claims 1-3, 5, 8-9, 12, 14-16 and 29-30 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/04/2021. Claims 19-21, 23 and 26-27 are the subject matter of this Office Action.
 Response to Amendment
Applicant’s amendments, filed 07/08/2021 are acknowledged. Claim 22 has been canceled in its entirety. Applicant has amended the scope of claim 19.  In view of Applicant’s amendments, the pending 35 USC 102(a)(1) rejections of record by Halbrook (WO2004/085418 published 10/07/2004) or Acosta (International Journal of Immunopathology and Pharmacology Vol. 27 pages 53-78 published 2014) have been withdrawn as the DNA-PK inhibitors embodied in the references do not read on the amended genus of DNA-PK inhibitors in claim 19. 
 Applicant's arguments, filed 07/08/2021 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They 
 Claim Objections
Claim 19 is objected to because of the Markush language in the claim.  Claim 19 recites the phrase “comprising a DNA-PK inhibitor selected from the group consisting of DNA-PK inhibitor is selected from VX984, CC-115, NU-7441 and NU-7026,”. Appropriate correction of the Markush language to “comprising a DNA-PK inhibitor selected from the group consisting of VX984, CC-115, NU-7441 and NU-7026” is required.

Claim Rejections - 35 USC § 112-Paragraph D
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claim 19 is directed to the administration of a distinct genus of small molecule DNA-PK inhibitors (VX-984, CC-115, NU7441 and NU-7026) for the method of reducing . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-21, 23, 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghonim et al (J. Allergy Clin. Immunology Vol. 135 pages 425-440. Published 2015). 
Ghonim teaches the treatment of asthma in induced-asthma patients comprising administering a therapeutically effective amount of the DNA-PK inhibitor NU-7441. As evidenced by [0067] of the instant specification, “asthma” is a disorder that is mediated by IL-2. Ghonim teaches that intraperitoneal administration of 5 mg/kg NU-7441 inhibits an immune response in asthmatic patients induced by (ovalbumin) OVA or methacholine allergen (HDM), including a reduction in inflammatory biomarkers (macrophages, monocytes) in the asthmatic patient as well as the recruitment of neutrophils to the lungs (pages 429-431, Figures 2C-F and Figures 5A-C). 
Regarding the limitation of claim 21, wherein the DNA-PK inhibitor “prevents the induction of an immune response,” as evidenced by [0069] of the instant specification, the limitation of “prevents the induction of an immune response” is disclosed as administration of a composition comprising a DNA-PK inhibitor to a subject may reduce cytokine production, cellular toxicity, antibody production or the activation of cytokine response cells compared to a control subject who has not been contacted with the composition, or in another aspect, administration of a composition comprising a DNA-PK inhibitor to a subject may reduce cytokine production, cellular toxicity, antibody production or the activation of cytokine response cells compared to the same subject prior to administration of the DNA-PK inhibitor.  In the instant case, as shown in Figure 5, Ghonim teaches that administration of the DNA-PK inhibitor NU-7441 to said asthmatic patients reduced cytokine production compared to control subjects who has not been contacted with the composition. 
 Regarding the limitation of claim 27, as evidenced by [0051] of the instant specification, said intraperitoneal injection of NU-7441 reads on parenteral . 
  
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628